John Leverett Esqr plaint. agt Nathanll Fox Defendt in an action of trespass upon the case for groundeing two Sloopes in the Dock or Creeke of the sd John Leverett, in Boston and thereby stopping the passage and defameing the just title of the sd Leverett in the sd dock or Creeke to his damage One hundred pounds in money wth all other due damages: . . . The Jury . . . found for the plaint. the dock or Creeke now in controversy ten shillings money damage and costs of Court. The Defendt appeald from this Judgemt unto the next Court of Assistants and gave Security for the prosecution thereof to Effect. [ 523 ]
[ The plaintiff withdrew his action before it reached the higher court. Records of Court of Assistants, i. 125.]